Electronically Filed
                                                          Supreme Court
                                                          SCPR-14-0001306
                                                          03-DEC-2014
                                                          10:13 AM
                           SCPR-14-0001306

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             IN RE JULIET ANN FOLLANSBEE, Petitioner.


                         ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of Petitioner Juliet Ann
Follansbee’s petition to resign and surrender her license to
practice law in the State of Hawai#i, filed pursuant to Rule 1.10
of the Rules of the Supreme Court of the State of Hawai#i (RSCH),
and of the affidavits and exhibits in support thereof,
           IT IS HEREBY ORDERED that the petition is granted.
           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rule 2.16(a), (b), (d), and (g).
           IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Juliet Ann Follansbee, attorney number 7121,
from the roll of attorneys of the State of Hawai#i, effective
with the filing of this order.
           DATED:   Honolulu, Hawai#i, December 3, 2014.
                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack
                                 /s/ Michael D. Wilson